                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 KOREY L. AARSTAD, et al.,                         CV-17-72-GF-BMM-JTJ

                 Plaintiffs,

       vs.
                                                Order Adopting Findings and
 BNSF RAILWAY COMPANY, et al.,                      Recommendations  

                 Defendants.
  



      Plaintiff Korey L. Aarstad, along with 191 other named plaintiffs

(collectively “Plaintiffs”), sought an order remanding this case to state court on the

basis that the case was improperly removed from Montana state court based on

defendant John Swing’s (“Mr. Swing”) Montana citizenship. Defendants BNSF

Railway Company and Mr. Swing (collectively “BNSF”) objected, stating the case

was properly removed as a mass action. United States Magistrate Judge John

Johnston entered Findings and Recommendations in this matter on January 23,

2018. Id.

      Defendants timely filed an objection on February 6, 2018. (Doc. 61).

Defendants claim Judge Johnston incorrectly applied the local controversy

exception. (Doc. 61 at 2). The Plaintiffs timely filed an objection to preserve
arguments in regard to Judge Johnston’s remand recommendation on February 6,

2018. (Doc. 62).

      The Court reviews de novo Findings and Recommendations to which a party

timely objects. 28 U.S.C. § 636(b)(1). The Court reviews for clear error portions

of Judge Johnston’s Findings and Recommendations to which the parties

specifically objected. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981).

                                    Background

      In 1963, the W.R. Grace & Co. (“WRG”) purchased a vermiculite mill in

Libby, Montana, from the Zolonite Company. WRG operated the mill until 1990.

(Doc. 8 at 2). Plaintiffs were all workers of WRG or Zolonite Company. As a

result of toxic asbestos present in the vermiculite ore, thousands of residents of

Libby have been diagnosed with mesothelioma, asbestosis, or other asbestos-

related diseases over the course of several decades. Id. As a result, there are

hundreds of asbestos related cases adjudicated or pending in Montana state courts.

(Doc. 14 at 5).

      Defendant BNSF is a railway company incorporated in Delaware, with its

headquarters in Texas. (Doc. 8 at 1). At all times pertinent to this case, BNSF

commenced railway operations in the town of Libby, Montana. Mr. Swing served
as a managing agent for BNSF and is a resident of Lincoln County, Montana. (Id.)

Mr. Swing worked for BNSF from roughly 1970 to 1984. (Doc. 14-3 at 2).

      As a result of the bankruptcy of WRG, many Plaintiffs have had their cases

stayed pending the bankruptcy process. Cases against BNSF have been subject to

an injunction since 2007. (Doc. 14 at 5). Due to the disjunctive nature of the

underlying claims, as well as the varying exposure events and dates of diagnosis,

Plaintiffs’ claims normally would be subject to several different statutes of

limitations. The tolling period for Plaintiffs’ claims ended in September of 2016,

however, due to various tolling agreements between the parties and the pending

bankruptcy action. (Id. at 7-8).

                                Standard of Review

      A defendant may remove an action from state court to a federal court if the

federal court would have possessed original subject matter jurisdiction over the

matter. 28 U.S.C. § 1441. A federal court possesses original jurisdiction if the

parties are completely diverse and the amount in controversy exceeds $75,000. 28

U.S.C. § 1332(a). Complete diversity means that no defendant is a citizen of the

same state as any plaintiff. The party seeking to remove an action to federal court

holds the burden to show federal jurisdiction exists and that removal is proper. De

Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995).
      A federal court possesses original jurisdiction over certain class actions

which have minimum diversity and an amount in controversy exceeding five

million dollars, exclusive of costs and interests. 28 U.S.C. § 1332(d)(2). For the

purposes of federal subject matter jurisdiction, a class action also includes a “mass

action,” which is defined as “any civil action . . . in which monetary relief claims

of 100 or more persons are proposed to be tried jointly on the ground that the

plaintiffs’ claims involve a common questions of law or fact[.]” 28 U.S.C. § 1332

(d)(11)(B)(i). According to subsection (d)(11)(A) of the same statute, “a mass

action shall be deemed to be a class action,” and is removable pursuant to

subsections (d)(2)-(d)(10).

                                     Discussion

   • Mass Action

      A “mass action” is a class action which can be removed to federal court if it

meets the following elements: (1) numerosity: the action must involve the

monetary claims of 100 plaintiffs or more; (2) amount in controversy: $5,000,000

or more in the aggregate (excluding interests and costs); (3) diversity: minimal

diversity must be met, and; (4) commonality: plaintiffs’ claims involve common

questions of law and fact. (Doc. 41 at 9) (citing Lowery v. Ala. Power Co., 483

F.3d 1184, 1202-03 (11th Cir. 2007)).
      Plaintiffs argue that their Complaint served as a “place marker filing” to

preserve the statute of limitations and not to assert a joint claim. (Doc. 13 at 2).

BNSF argues that nothing in the Plaintiffs’ pleadings pre-removal indicated their

intent to try the claims separately. (Doc. 41 at 5). Judge Johnston correctly notes

that the Plaintiffs are the “masters of their complaints” and can structure their

actions and pleadings in a manner to avoid federal jurisdiction. Corber v.

Xanodyne Pharmaceuticals, Inc., 771 F.3d 1218, 1223 (9th Cir. 2014).

Accordingly, the Court must look to the four corners of Plaintiffs’ Complaint.

      Judge Johnston determined that this action constitutes a mass action. (Doc.

60 at 9). It is undisputed that this action sets out monetary claims of 100 or more

plaintiffs and that the amount in controversy exceeds five million dollars exclusive

of costs and interest. Judge Johnston also found that Plaintiffs’ claims all involve

common questions of law or fact. In the Complaint, every single Plaintiff alleges a

negligence claim and a strict liability claim against BNSF, which shows a common

question of law. (Doc. 8 at ¶¶ 66-79). Judge Johnston found that the common

answer to the question of whether BNSF was negligent would produce a common

answer to “drive the resolution of the litigation.” All the elements of a mass tort

exist on the face of the Complaint.
      Judge Johnston found that this action constitutes a mass action under 28

U.S.C § 1332 (d)(11), and, therefore, the Court possesses original jurisdiction and

removal was proper. 28 U.S.C § 1332 (d)(2).

   • Local Controversy Exception

      The Local Controversy Exception states that if two-thirds of the plaintiffs

are citizens of the State in which the action was filed, the district court shall

decline jurisdiction if: (1) “at least one defendant . . . from whom significant relief

is sought” and “whose alleged conduct forms a significant basis for the claims

asserted” by the plaintiffs is a citizen of the State in which the action was originally

filed, and the alleged conduct of that one defendant also occurred in the State, or

(2) the “primary defendants” are citizens in the State in which the action was

originally filed. 28 U.S.C. § 1332(d)(4).

      “A plaintiff seeking remand has the burden of showing that the local

controversy exception applies.” Coleman v. Estes Express Lines, Inc., 631 F.3d

1010, 1013 (9th Cir. 2011). Moreover, the language of the statute “favors federal

jurisdiction over class actions,” and the legislative history also “suggests that

Congress intended the local controversy exception to be a narrow one, with all

doubts resolved ‘in favor of exercising jurisdiction over the case.’” Evans v. Walter

Industries, Inc., 449 F.3d 1159, 1163 (11th Cir. 2006).

             •      Two-thirds requirement
      Plaintiffs must show that at least two-thirds of the members of the class are

citizens of the State in which the action was originally filed. (Doc. 60 at 12). The

Court may look to extrinsic evidence to determine a party’s citizenship. Benko v.

Quality Loan Service Corp., 789 F.3d 1111, 1121 (9th Cir. 2015). Judge Johnston

found that Plaintiffs met their burden of proving citizenship from the affidavit

provided by Plaintiffs that alleged that over two-thirds of the class members are

Montana citizens. (Doc. 60 at 14).

             •      Local Controversy

      Plaintiffs must show that the Complaint meets the elements of the local

controversy exception. Coleman, 631 F.3d at 1013. Plaintiffs must demonstrate

that at least one of the defendants, who is a citizen of Montana, is a defendant: (1)

“from whom significant relief is sought,” and (2) “whose alleged conduct [in

Montana] forms a significant basis for the claims asserted.” 28 U.S.C. §

1332(d)(4)(A)(II)(aa)-(bb). Judge Johnston found, and it was not contested, that

Mr. Swing is a Montana citizen for the purposes of the analysis. (Doc. 60 at 16).

      For significant relief sought, BNSF argued that the relief sought was not

significant, and that any relief sought from Mr. Swing is a “small change”

compared to the relief sought from BNSF. (Doc. 60 at 18). BNSF also argued that

the Plaintiffs’ counsel knows Mr. Swing cannot satisfy the judgement, therefore,

the relief sought will not be significant. (Doc. 60 at 19). Judge Johnston
determined that the Court is not permitted to assume that Mr. Swing is indigent and

cannot satisfy Plaintiffs’ claim of damages. Accordingly, Judge Johnston

determined that Plaintiffs had met their burden to show that they are seeking

significant relief from Mr. Swing.

      For the significant basis of claims analysis, Judge Johnston found that a

significant basis hinges on whether the complaint “contains information about the

conduct of [the local defendant] relative to the conduct of the other defendants. .

.as it relate[s] to the claims of the putative class.” Opelousas Gen. Hosp. Auth. v.

FairPay Sols., Inc., 655 F.3d 358, 361 (5th Cir. 2011). Additionally, the local

defendant’s alleged conduct must affect “all or a significant portion of the putative

class.” Id. at 362. This does not mean, however, “that the local defendant's

alleged conduct form[s] a basis of each claim asserted; it requires the alleged

conduct to form a significant basis of all the claims asserted.” Id. at 361 (quoting

Kaufman v. Allstate New Jersey Ins. Co., 561 F.3d 144, 156 (3d Cir. 2009)).

      Judge Johnston acknowledged that the Complaint set forth allegations that

distinguish Mr. Swing’s individual wrongful acts from those of BNSF. (Doc. 8 at

¶67). Judge Johnston looked to the Complaint which alleges that Mr. Swing

personally knew of the danger of asbestos and personally failed to warn the

Plaintiffs. Accordingly, based on the allegations set forth in the Complaint, Judge
Johnston found that Plaintiffs met their burden to show that their claims against

Mr. Swing form a significant basis for the claims. (Doc. 60 at 22).

             • Other Class Actions

      Plaintiffs have met the first three elements of the local controversy

exception. CAFA requires that the Plaintiffs clear one final hurdle. “[D]uring the

3-year period preceding the filing of that class action, no other class action has

been filed asserting the same or similar factual allegations against any of the

defendants on behalf of the same or other persons.” 28 U.S.C.A. §

1332(d)(4)(A)(III). Subsection (A)(III) represents a jurisdictional fact, and the

Court may look to extrinsic evidence. Coleman, 631 F.3d at 1016.

      Judge Johnston found no evidence that a similar class action has been filed

against any of the defendants “asserting the same or similar factual allegations”

within three years of the filing of this action. Judge Johnston determined that

Plaintiffs have met their burden as to proving the local controversy exception, 28

U.S.C. § 1332(d)(4), applies in this case. As such, the Court agrees that the action

be remanded to state court

                                     Conclusion

      The Court has reviewed Judge Johnston’s Findings and Recommendations

regarding this matter de novo. The Court has reviewed the remaining portions of

Judge Johnston’s Findings and Recommendations for clear error. The Court finds
no error in Judge Johnston’s Findings and Recommendations and adopts them in

full.

         IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 60), are ADOPTED IN FULL.

         IT IS ORDERED that the Plaintiffs’ Motion to Remand (Doc. 13) is

GRANTED and this case is to be remanded to the Montana 8th Judicial Court,

Cascade County.

        DATED this 15th day of October, 2018.
